COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re C.K. and J.P.

Appellate case number:      01-18-00768-CV

Trial court case number:    18CP0137

Trial court:                306th District Court of Galveston County

      Relators, C.K. and J.P., have filed a petition for a writ of mandamus in this Court.
Relators also have filed a “Motion for Emergency Relief.” The motion is denied.
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually       Acting for the Court


Date: August 29, 2018